By the Court, Rhodes, J.
This action is brought to recover of the defendant the amount of the assessment levied upon a lot in San Francisco, by the Superintendent of Public Streets and Highways, to pay the plaintiff, as the contractor, for his services in grading Union street; also to enforce the assessment as a lien upon the lot.
The defendant was the owner of the lot when the services were performed, and still remains the owner. Previous to the making of the contract for the grading of the street between *619the Superintendent and the contractor, the lot was appraised, for revenue purposes, at fourteen hundred dollars. The assessment amounts to nineteen hundred and eighty-nine dollars and fifty-four cents. The lot is rendered worthless in consequence of the grading of the street. The Court gave judgment against the defendant for the amount of the assessment, and decreed that the plaintiff should have a lien on said lot to the amount of said judgment.
The construction and improvement of streets are public works, and are intended for the benefit of the public at large; and though the presumption may be indulged in that the larger portion of the benefit inures to the owner of the contiguous property, yet it is but a presumption which in a large proportion of cases is not true, and it remains but a presumption that is liable to be rebutted by proof of the truth. The streets, although public works and designed for public use, are not always constructed at public expense, but more generally they are graded and improved under the direction of the municipal authorities, at the expense of the contiguous lots and lands. The municipal governments, in causing street improvements to be made, act under the authority conferred upon them by the Legislature, the authority being a portion of the sovereignty delegated to them for the purposes of municipal government.
The municipal government, in the exercise of the authority thus conferred,.is subject to all the constitutional restraints and limitations imposed on the Legislature, and has no other or greater power than is and lawfully may be conferred on it by the legislative act'. It can make no order for the improvement of a street, and make no provision for the payment of the expenses, that the Legislature might not do if it should act directly in the matter. When the improvement has been made, an assessment is levied upon the adjacent real estate by the city government, in such manner as the Legislature has directed, to pay for the expenses of the work. Is the right to levy the assessment thus conferred upon the city a portion of the power possessed by the Legislature of *620raising money for public purposes by taxation, or does it rather fall within the right of eminent domain ? If not derived from one of these, it is difficult if not impossible to refer it to any source of legislative power under the Constitution. It appears to us very clearly that the assessment is not a tax, and though the authorities are not uniform on this point, we think the opinion of Mr. Chief Justice Bronson in Sharp v. Spier, 4 Hill, 76, and in Sharp v. Johnson, Id. 92, unanswerable and decisive against its being regarded as a tax. (See also the able opinion in People ex rel. Post v. Mayor, etc., of Brooklyn, 6 Barb. 209 ; and Municipality No. 2 v. White, 9 Louis. Ann. 446.) If held to be a tax, it would be in violation of the cardinal rule of the Constitution which requires taxation to be equal and uniform. The Legislature may lawfully divide the State into districts, as counties, townships, cities, etc., and may provide that the authorities of each district may raise money for local purposes by taxation, and the amount may vary in the several districts, but the tax must be equal and uniform upon the persons and property subject to taxation in each district. If the assessment for street improvements is a tax it would be no more competent for the city government to levy the entire amount of it upon the property contiguous to the street that had been improved than to levy upon the same property the whole amount of the expenses of any branch of the municipal Government.
It is also very difficult to uphold the power of levying the assessment on the adjacent property upon the theory that it is parcel of the right of eminent domain, transferred by the Legislature to the subordinate authority. When private property, whether lands or personal property, or the value of either of them, is taken for public use, just compensation must be made therefor. In order to overcome this apparently unsurmountable difficulty, it has been often held that the owner of the property should be deemed to be compensated by the benefits in the way of an increase of value that the property has received by the adjacent improvements. We do not under*621take to say whether such benefits, as fallacious as they are in many cases, and of which this case is a striking instance, do or do not constitute a “just compensation,” according to the requirements of the Constitution; but for the purposes of this case, we admit that such benefits may satisfy the constitutional demand. The cases sustaining this view, generally, but not uniformly, hold that this benefit resulting from the street - improvements attaches itself to the adjacent property, and I does not directly accrue to the person who may happen to be the owner. The owner, as an individual disconnected from the property, receives no other or greater benefit from the making of the improvement than each person within the corporate limits. The doctrine that a limited number of persons, who may happen to own property in a given locality within the city, shall be chargeable personally with the expenses of a public improvement, is not in accordance with the presumption on which those cases proceed, and cannot be sustained upon any theory of. the constitutional authority of the Legislature—neither as included in the taxing power nor the right of eminent domain, nor, indeed, upon any theory except that of the absolute power of the legislative department of the Government—for it would be merely the exercise of the power of taxation freed from the constitutional limitations of equality and uniformity, and would be as odious in all its features as a forced loan, without the justification of imperious necessity.
When expenses for the improvements have been incurred by the city, or some one acting under her authority, it has been usual to give a lien upon the adjacent property, or to authorize it to be sold for the payment of those expenses, or some part of them. This brings us to the inquiry whether, by the provisions of the San Francisco Consolidation Act, and the amendments thereto, the Legislature has in fact done anything more than to provide for a lien upon the adjacent property and define the manner in which the same may be enforced. Sections forty-two, forty-seven, and other sections of the Act of 1856, provide that the expenses of the several *622kinds of work shall be borne by the adjoining property and shall become a lien thereon; and the amendatory Act of 1859, which was in force when the contract in this case was let, in corresponding sections, makes similar provisions.
The Act of 1862, which was in force when the work under the contract was completed, in the eighth section prescribes in detail the property that shall be liable for the payment of the different kinds of improvements; and a subsequent section provides that upon the doing of certain official acts the amount assessed upon each parcel of property shall be and constitute a lien thereon. It is apparent from these provisions of the Consolidation Act, that it was intended that the expenses of each street improvement should be borne by the contiguous lots; and there is no clause in the Act of 1859, or of the Act of 1862, which, either directly or by necessary implication, charges the owner of the lot personally with those expenses that are required to be assessed upon the lot, unless that is done by those'provisions of the Act prescribing the mode of procedure for the collection of the assessment. Ho cause of action accrued in any manner to the plaintiff as against the defendant, to recover the assessment until after the Act of 1862 took effect; for the work was not then completed, and the several official acts had not then been performed which were requisite before he could sue the defendant. The plaintiff, in his own right, acquired no cause of action against the defendant for the services performed, for there was no contract, express or implied, between the parties, but the right of action was transferred to him by a sort of legislative assignment, and when transferred to him he took it subject to the laws then in force, so far as his remedy against the defendant was concerned, though the contract with the Superintendent may have been made under a former Act.
It is provided in section twenty-nine of that Act that “All proceedings which may have been taken under the law, for which this law is a substitute, and which are pending at the time this law shall take effect, may be continued and completed *623under this law;” and it is further provided by section thirteen that “ In all suits now pending or hereafter to be brought to recover street assessments, the proceedings therein shall be governed and regulated by the provisions of this Act.” Section thirteen of the Act of 1862, which is the only section of the Act authorizing the contractor to sue the lot holder to recover the assessment made as in this case, provides that the contractor after thirty-five days from the date of the warrant may sue “ the owner of the land, lots or portion of lots assessed on the day of the date of the recording of the warrant, assessment and diagrams, or on any day thereafter during the continuance of the lien of said assessment, and recover the amount of said assessment remaining due and unpaid.” The language and plain meaning of the section includes not only the person who owned the lot at the date of the recording of the warrant, assessment and diagrams as liable to be sued, but also each person successively who may thereafter and during the continuance of the lien be the owner. The statute does not provide a different remedy against the subsequent owner from that given against the owner at the time the lien attached, but it affords the same remedy in every case. The action is to be brought, not in the county in which the defendant resides, but in the county in which the lot is situated. The form of the judgment'1 is also prescribed, the Court being empowered to “ adjudge and decree a lien against the premises assessed and to order such premises to be sold on execution, as in other cases of sale of real estate by process of said Courts.” . The proceedings authorized to be taken in the case indicate that it was intended that the action should be an action in rein to enforce the payment of the assessment by a decree for the sale of the lot, and in proceedings of that character it was proper that the person owning the lot charged with the lien at the commencement of the action should be made a defendant to the action.
No one would contend that a subsequent purchaser of the lot was personally liable for the assessment, or that in enforcing the lien a personal judgment could be rendered against *624him. And it will be observed that no provision is made that judgment against the person owning the lot when the assessment was made may be taken in the action brought against the subsequent owner. It is beyond all doubt that the Legislature intended to charge the lot with the assessment, to give a lien upon the lot to secure the payment of the assessment, and to authorize the Courts to enforce the lien by ordering a sale of the property, but not to give any recourse against the owner or make him personally liable. If there was any doubt upon this point, we would be justified, and indeed required, to give the owner of the lot the benefit of the doubt, because, under the well established rules of construction, it is our duty to so interpret the Act, if its terms will admit of it, that it shall harmonize with the recognized rules of law and rights of property. It is not to be presumed, unless the terms of the Act imperatively require it, that the Legislature intended that under this Act such a wrong might be perpetrated as would result if the personal judgment against the defendant could be maintained for the recovery of the assessment, levied to pay for work performed not at his request, but against his objections, and when by the work, as performed, the value of his property was wholly destroyed.
It is proper to mention another principle, which we think is sufficient to control the whole case. If it is admitted that the benefits received by the property or its owner, by means of the improvements, will satisfy the constitutional requirement of a just compensation for the assessment levied upon the property, that theory is subject to the rule that the assessment must not exceed the value of the benefit conferred by the making of the improvement. This doctrine is laid down/ in Matter of Fourth Avenue, 3 Wend. 453; Matter of Albany Street, 11 Wend. 149; Matter of Canal Street, 11 Wend. 154; Matter of William and Anthony Streets, 19 Wend. 678 ; Matter of Flatbush Avenue, 1 Barb. 386; and is affirmed in Canal Bank of Albany v. Mayor, etc., of Albany, 19 Wend. 344; and People ex rel. Post v. Mayor, etc., of Brooklyn, 6 Barb, 309 ; and we think the doctrine is correct and applicable to cases *625like the one at bar. And certainly an assessment should not be laid either upon the property or the owner, where instead of a benefit to the property the owner has received only an injury by the work on account of which it is proposed to levy the assessment.
Judgment reversed and the cause remanded for further proceedings.